GUB 2014-1 (08/2013)
FILER’S NAME, ADDRESS, PHONE, FAX, EMAIL:

Mark Williams, Esq.                                                                          District Court of Guam
Law Offices of Mark Williams, P.C.                                                           520 W Soledad Ave Fl 4
PO Box 21298                                                                                 Hagåtña, Guam 96910
GMF, GU 96921
Phone: 671-637-9620
Debtor:  Beach Resorts LLC
Fax: 671-637-9660                                                      Case No.:
Email: mark.e.williams@usa.net
Joint Debtor:
                                                                       Chapter:    11
(if any)
                               APPLICATION TO EMPLOY PROFESSIONAL
                           [The professional’s verification of disinterestedness must be attached.
                             Attach supplemental statements about other items as necessary.]

Name of Professional:
                           Mark Williams, Esq.
Type of Professional:      Attorney
To be employed by:          ☐ Trustee ☐ Debtor in Possession ☐ Committee: ________________________
                            This professional is needed to carry out the undersigned’s duties related to the
Briefly state need for      following:
employment and               To assist Debtor in Possession under 11 U.S.C. section 363(b).
describe the services to
be rendered:                ☐ If checked, employment is for specified special purpose only under 11 U.S.C.
                            §327(e).
Briefly state reason for
                           To Secure Professional Services for Bankruptcy Services and related duties as assigned.
selection:

Terms and conditions       Please see verified statement below and proposed retainer agreement in
of employment:             support
The undersigned hereby applies for an order approving the employment of the above‐named professional as
described above. To the best of the applicant’s knowledge: [Check all that apply]
       ☐ This professional does not hold or represent an interest adverse to the estate, and has no
          connection with the debtor(s), creditors, any other party in interest, their respective attorneys and
          accountants, the United States Trustee, or any person employed in the Office of the United States
          Trustee, except to the extent described in any statement attached to this application.
        ☐ Employment is for a special purpose only; the attorney does not represent or hold any interest
          adverse to the debtor(s) or to the estate with respect to the matter on which the attorney is to be
          employed.
        ☐ Employment is by a committee; the professional does not represent any other entity having an
          adverse interest in connection with the case.


07/27/2021
____________________                  /s/ Bartley Jackson, authorized representative of Beach Resorts, LLC
Date                                     Applicant

                     Case 21-00034 Document 4 Filed 07/27/21 Page 1 of 13
GUB 2014-1 (08/2013)


                                VERIFIED STATEMENT BY PROFESSIONAL
  [Attach this statement to the Application to Employ Professional. If filed separately, attach a cover sheet with case caption]


The undersigned hereby declares under penalty of perjury: [Check all that apply]

☐ I have no connection with the debtor(s), creditors, any other party in interest, their respective attorneys
  and accountants, the United States Trustee, or any person employed in the Office of the United States
  Trustee, except to the extent that I may be employed by a trustee in unrelated bankruptcy cases or
  proceedings.
☐ I am being employed for a special purpose only and do not represent or hold any interest adverse to the
  debtor(s) or to the estate with respect to the matter in which I am to be employed.
☐ I am being employed by a committee and do not represent any other entity having an adverse interest in
  connection with the case.
☐ The following disclosure is made regarding disinterestedness:

   Attached and identified as Exhibit "A" is a true and correct copy of the proposed retainer
   agreement in this matter.

   The firm was given a retainer of $25,000.00 for this case on which fees and expenses for
   various bankruptcy-related activities in the amount of $15,000.00 were incurred prior to
   filing, and for which the Firm has been paid. The Firm has no pre-petition claims against
   the Debtor.

   As compensation for its services, the Firm agreed to accept such sums as may be allowed
   by the Court in accordance with the law, based upon the time spent on services rendered,
   the result achieved, the difficulties encountered, the complexities involved, and other
   appropriate factors. The Firm complies with the applicable U.S. Trustee Guidelines for
   Reviewing Applications for Compensation (Fee Guidelines).

   Neither I, nor anyone in my company represents any interest adverse to the Debtor or their
   estate in the matters upon which I am to be employed. Based upon all information
   available to me, I believe I am “disinterested” as defined in § 101(14) of the Bankruptcy
   Code, as modified by § 1107(b), and further that I hold no interest adverse to the Debtor
   and their respective estate as to the matter in which it is to be employed.

   I submit that the compensation arrangements proposed are competitive with that of other
   comparable professionals and are competitive in this marketplace. I therefore submit that
   the attached retainer agreement and proposed compensation arrangements are fair and
07/27/2021
____________________                        Mark Williams
                              /s/ ___________________________________________________
   reasonable, and should be approved    by this Court.
Date                              Professional




                                                                2
                     Case 21-00034 Document 4 Filed 07/27/21 Page 2 of 13
             - EXHIBIT "A" -




Case 21-00034 Document 4 Filed 07/27/21 Page 3 of 13
Case 21-00034 Document 4 Filed 07/27/21 Page 4 of 13
Case 21-00034 Document 4 Filed 07/27/21 Page 5 of 13
Case 21-00034 Document 4 Filed 07/27/21 Page 6 of 13
Case 21-00034 Document 4 Filed 07/27/21 Page 7 of 13
Case 21-00034 Document 4 Filed 07/27/21 Page 8 of 13
Case 21-00034 Document 4 Filed 07/27/21 Page 9 of 13
Case 21-00034 Document 4 Filed 07/27/21 Page 10 of 13
Case 21-00034 Document 4 Filed 07/27/21 Page 11 of 13
Case 21-00034 Document 4 Filed 07/27/21 Page 12 of 13
Beach Resorts, LLC
d.b.a. Hotel Santa Fe Guam
April 25, 2021
Page 10




      ACKNOWLEDGMENTS: By signing below, Client further acknowledges being
advised of the following:
              That the Firm's time is limited.
              That it is the Client's responsibility to make any payments necessary to the
              Trustee or pursuant to a proposed plan of reorganization, including any
              direct payments due or actions required to secured or priority creditors;
              That the Client has been given a list of documents and information along
              with this agreement which identifies that which is needed to file this case,
              and agrees to provide this promptly, and understands that the Firm cannot
              proceed without such information and documents.
              That the Client must obey all Orders of Courts with competent jurisdiction.
              That Client has received a copy of this Agreement.


UNDERSTOOD AND AG

BEACH RESORTS LL .,



BARTLEY JACKSON, i s authorized representative




            Case 21-00034 Document 4 Filed 07/27/21 Page 13 of 13
